          Case: 1:18-cr-00109-TSB Doc #: 112 Filed: 09/18/19 Page: 1 of 1 PAGEID #: 630

               Case; l:18-cr-00109-TSB Doc #: 110 Filed: 09/04/19 Page: 1 of 2 PAGEID #: 603

AO 83 (Rev, 06/09) Summons in a Criminal Case



                                       United States District Court
                                                                     for the

                                                       Southern District of Ohio


                    United States of America                            )                                                        era


                                  V.
                                                                                                                                CO
                                                                                                                                ♦"•n      rr:
                                                                                                                                •"o             ^
                                                                        )      Case No.   1:18-cr-109 (12)
                          SETH NEZAT                                    )                                                       CO

                                                                        )
                               Defendant                                )
                                                                                                                               -•4
                                                 SUMMONS IN A CRIMINAL CASE                                                    CD


          YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

• Indictment               •    Superseding Indictment       • Information • Superseding Information                      • Complaint
• Probation Violation Petition             • Supervised Release Violation Petition ^ Violation Notice                   • Order ofCourt
r       POTTER STEWART, U.S. COURTHOUSE                                                                                                   "
iPlace: ^qo EAST FIFTH STREET                                                         Courtroom No.:         1 (Room 805)
        CINCINNATI, OHIO 45202
                                                                                      Date and Time:        10/01/2019 2:00 pm

          This offense is briefly described as follows:
See Petition




                                                                                                      c
Date:              09/04/2019
                                                                                           Issuing officer's signature

                                                                                Richard W. Nagel, Clerk, U.S. District Court
                                                                                             I'riitted name and title




1declare under penalty of perjury that I have:

•   Executed and returned this summons                           •     Returned this summons unexecuted




Date:         Q
                                                                                                          stgnalitre




                                                                                             Printed name and title




                   )de7CLT<=lir|f,
                                                                                                                                      \
